Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative Timothy E. Newholm on 2/9/2021.

The application has been amended as follows: 
4. (Currently Amended) The chamber drum according to claim 1, wherein the at least one of the recesses and the elevations are arranged as grid elements2 and 50 mm2.

5. (Currently Amended) The chamber drum according to claim 4, wherein the at least one of the recesses and the elevations are arranged as grid elements2 and 30 mm2.

9. (Currently Amended) The chamber drum according to claim 1, wherein each of the breakthroughs has a shape of at least one of: a square, a rectangle, and a polygon

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1, 4-5, 7, and 9-11 are indicated. The claimed invention as whole, discloses a chamber drum for a dough kneading device, comprising a hollow drum body, a plurality penetrating breakthroughs in the peripheral wall of the drum body, a surface structuring formed in sidewalls of each of the breakthroughs; wherein the surface structuring comprises recesses and elevations, and side walls of each of the breakthroughs that are arranged opposite one another are arranged parallel to each other and extend at an angle that opens radially outwardly.
Reference Morabito US 3,272,153 teaches a chamber drum for a dough kneading device, comprising: a hollow drum body; and a plurality of radially penetrating breakthroughs in an outer peripheral wall of the drum body; wherein walls of each of the breakthroughs have a surface structuring, the surface structuring extends entirely across all side walls of each the breakthroughs. Reference Fortes US 20070166422 teaches device for dough kneading comprising a surface having surface part is formed by at least one of recess formed on the surface and elevations provided on the surface. The combination of Morabito and Fortes does not teach the surface structuring (recesses and elevations) provided in or on the surface of the side wall of the breakthrough and the sidewalls of each of the breakthroughs that are arranged opposite .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/CHRIS Q LIU/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726